Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 30 September 2022 has been entered. Claims 1-20 are pending. Applicant's amendments have overcome any objection(s) and/or rejection(s) under 35 USC 112 previously set forth in the Non-Final Office Action mailed 31 March 2020 that are not repeated below. Objections and rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed 31 March 2020 that are repeated below, however, have not been overcome.
Drawings
The amended Fig. 5 filed 30 September 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material newly included in Fig. 5 which is not supported by the original disclosure is as follows: Fig. 5 adds reference character “290” to indicate a structure as being the ‘coolant control system’. However, the application as originally filed does not disclose that this structure is in fact the coolant control system. Moreover, claim 1 recites, “wherein the coolant control system is connected to a plurality of coolant applicators.” Yet the structure now indicated with reference character “290” is not connected to a plurality of coolant applicators, such that one of ordinary skill in the art would not consider the structure now indicated with reference character “290” as being the “coolant control system”. As a result, the addition of reference character “290” to Fig. 5 introduces new matter by indicating a structure that was not disclosed in the application as originally filed as being the coolant control system. Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Even though a coolant control system “290” is shown in the drawings (see Fig. 5 as amended 30 September 2022), it remains the case that no connection between this system “290” and a plurality of coolant applicators is shown in the drawings. In Fig. 5, the applicators “282” are at the end of a tube “276”, and the other end of the tube “276” includes an intake “284”, yet no part of the tube “276” is connected to the coolant control system “290”. Therefore, the feature of “wherein the coolant control system is connected to a plurality of coolant applicators” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Fig. 5 as amended 30 September 2020 includes the following reference character(s) not mentioned in the description: “270a” and “274a”. The examiner suggests reverting these reference characters to their originals in order to avoid any potential new matter issues.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. As shown in the present drawings, every burn reduction system has a single coolant – the drawings fail to show any burn reduction system with multiple coolants.  Therefore, the feature of “more than one type of coolant” as recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the feature of “sponge-like material” as recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The manner in which the pump as shown in the drawings is actuated is not clearly illustrated. That is, the pump cannot be determined to be of the type that is manually actuated, or of the type that is electrically actuated. Therefore, the features of “the coolant pump may be a manually actuated component” as recited in claim 15 and “the coolant pump may be an electrically actuated component” as recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. No dial-controlled aperture in the plurality of coolant applicators is shown in the drawings. Therefore, the feature of the pump dial controlling the aperture as recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at the paragraph beginning ‘a coolant tube’ recites either “wherein-the” or “whereinthe” (it is unclear whether the recitation includes a dash or a strike-through). This recitation should read – wherein the –.
Claim 3 recites, “a cutting region of the oscillating saw blade which is actively cutting”. Claim 2 previously introduces “a plurality of cutting regions”. Claim 3 should be amended to recite a cutting region of the plurality of cutting regions which is actively cutting, or otherwise make clear that the cutting region of claim 3 is a member of the plurality of cutting regions previously introduced in claim 2.
Claim 17 recites, “at or near a cutting region”. The claim previously introduces “a plurality of cutting regions”. Therefore, the recitation of “at or near a cutting region” should be amended to clarify that the cutting region is a member of the plurality of cutting regions.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a coolant control system” as recited in claim 1 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “coolant control” and “to cool and/or lubricate the cast saw blade”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., being connected to the plurality of coolant applicators is insufficient structurally for performing the recited function, for example a clip can be attached to the applicators without the clip necessarily being for cooling or lubricating the saw);
“a coolant control system” as recited in claim 5 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “coolant control” and “to cool and/or lubricate the cast saw blade”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., being connected to the plurality of coolant applicators is insufficient structurally for performing the recited function, for example a clip can be attached to the applicators without the clip necessarily being for cooling or lubricating the saw);
“a coolant control system” as recited in claim 17 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “coolant control” and “which controls coolant application to the cast saw blade”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., operating under the control of a user or programmically does not describe any structure for controlling coolant application); and
“a temperature control system” as recited in claim 20 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “temperature control” and “indicates that a temperature information is at or above a certain threshold value”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 5, and 17-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim limitation “a coolant control system” is interpreted under 35 USC 112(f) as explained above and is rejected under 35 USC 112(b) for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as explained below. Per MPEP 2181(IV), a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description. Therefore, claim 1 lacks adequate written description.
Regarding claim 5, the claim limitation “a coolant control system” is interpreted under 35 USC 112(f) as explained above and is rejected under 35 USC 112(b) for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as explained below. Per MPEP 2181(IV), a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description. Therefore, claim 5 lacks adequate written description.
Claim 5 recites, “wherein the burn reduction system is programmed with the coolant control system”. This recitation introduces new matter. The Application as originally filed fails to disclose that the coolant control system is used to program the burn reduction system. 
Regarding claim 17, the claim limitation “a coolant control system” is interpreted under 35 USC 112(f) as explained above and is rejected under 35 USC 112(b) for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as explained below. Per MPEP 2181(IV), a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description. Therefore, claim 17 lacks adequate written description.
Claims 1, 3, 5, 7-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at the paragraph beginning ‘a coolant applicator’ recites, “a coolant applicator disposed to apply coolant”. This recitation is indefinite because it is unclear whether the “coolant” referred to in this recitation is permitted to be a newly introduced coolant, or whether the “coolant” referred to in this recitation must be the previously introduced coolant that is transported via the coolant tube from the coolant reservoir to the saw blade as previously introduced in the claim. The present specification states at paragraph 42 states that more than one type of coolant can be applied, so the specification cannot be relied upon to remedy this issue. The examiner suggests amending the recitation to read “a coolant applicator disposed to apply the coolant” if Applicant intends to refer to the previously introduced coolant. The examiner would further by willing to provide an alternative suggestion if the Applicant does not intend the coolant applicator to necessarily apply the same coolant as previously introduced.
Claim 1 at the paragraph beginning ‘at least one coolant intake’ recites that the coolant control system is connected to “a plurality of coolant applicators”. This recitation is indefinite because the relationship between “a plurality of coolant applicators” and the previously introduced feature of “a coolant applicator” is unclear. Can the previously introduced coolant applicator be a member of the plurality of coolant applicators, or does the claim require both (i) a coolant applicator and (ii) a plurality of coolant applicators in addition to the earlier coolant applicator? The use of “a” in the recitation “a plurality of coolant applicators” suggests that new applicators are intended. However, the present drawings only show two coolant applicators, suggesting that the plurality of coolant indicators include the previously introduced coolant indicator. The examiner suggests, if the Applicant intends to require both “a coolant applicator” and also an additional “plurality of coolant applicators”, is to introduce “a first coolant applicator” and “a plurality of second coolant applicators”.
In claim 1, the claim limitation “a coolant control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as explained above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure of the coolant control system is not explicitly described, and the coolant control system is not shown in the drawings. The most pertinent disclosure in the present specification is that the system “operat[es] under the control of a user or programmatically”; however, this disclosure regardless does not describe any structure of the system. For example, can the control dial be considered as the system because the dial operates under the control of a user? One problem with this interpretation is that claim 1 separately introduces the dial, suggesting that the dial is distinct from the system. Since the structure that corresponds to the ‘coolant control system’ is not disclosed, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 at the final paragraph recites, “one or more of the plurality of cutting regions of the oscillating cast saw blade that are actively cutting”. However, claim 1 at the paragraph beginning ‘a coolant applicator’ recites, “a cutting region of the cutting saw blade which is actively cutting”. Claim 1 is indefinite because the relationship between the “one or more of the plurality of cutting regions of the oscillating cast saw blade that are actively cutting” and the “cutting region of the cutting saw blade which is actively cutting” is unclear. Is the latter necessarily a member of the former? Is the latter in addition to the former?
Claim 3 recites “coolant” multiple times (rather than “the coolant”). Claim 3 is indefinite because it is unclear whether double inclusion of a coolant intended is intended, given that claim 2 previously introduces “a coolant”. The lack of the use of “the” to describe the coolant in claim 3 suggests that a new coolant is intended. However, the use of the same name ‘coolant’ (rather than ‘a first coolant’ and ‘a second coolant’, for example) suggests that the same coolant is being described. Note that the present specification at paragraph 42 permits there to be more than one coolant, so the specification does not provide clarity for this issue.
Claim 3 recites, “wherein the coolant tube transports coolant from the coolant reservoir to the case saw blade”. This recitation is indefinite because it is unclear if the recitation “wherein the coolant tube transports coolant from the coolant reservoir to the case saw blade” is always required or if this recitation is optional. Claim 3 only requires “one or more of the following”, which list indicates that the coolant tube and coolant reservoir are not always required. For example, what if the coolant components only include a coolant pump – how is the recitation, “wherein the coolant tube transports coolant from the coolant reservoir to the case saw blade” to be interpreted? Do the coolant components necessarily include the coolant tube and coolant reservoir, and if not how can the limitation, “wherein the coolant tube transports coolant from the coolant reservoir to the case saw blade” be satisfied? 
In claim 5, the claim limitation “a coolant control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as explained above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure of the coolant control system is not explicitly described, and the coolant control system is not shown in the drawings. The most pertinent disclosure in the present specification is that the system “operat[es] under the control of a user or programmatically”; however, this disclosure regardless does not describe any structure of the system. For example, can the control dial be considered as the system because the dial operates under the control of a user? Since the structure that corresponds to the ‘coolant control system’ is not disclosed, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 7 recites, “the cutting region”. This recitation is indefinite because claim 2 previously introduces a plurality of cutting regions, such that it is unclear what particular cutting region is referred to in claim 7. Can “the cutting region” in claim 7 can be any of the cutting regions, or does “the cutting region” refer to some specific cutting region? If the latter, which one? Must the cutting region of claim 7 be a region that is actively cutting, for example?
Claim 8 recites the limitation "the coolant for convective heat transfer".  There is insufficient antecedent basis for this limitation in the claim. While a coolant has previously been introduced, that coolant was not described as “for convective heat transfer”. This limitation is therefore indefinite because it is unclear whether the coolant of claim 8 is further limiting relative to the coolant of claim 2. Alternatively, it is unclear whether claim 8 is intended to depend from claim 7, which describes a coolant for convective heat transfer (presently, claim 8 depends from claim 9). Is the dependency a typographical error?
Claim 8 recites the limitation "the surface" of the saw blade.  There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. A saw blade has more than one surface, so it is unclear what particular surface is referred to by “the surface”. Any surface, or some particular surface?
Claim 9 recites the limitation "the temperature" of at least one cutting region.  There is insufficient antecedent basis for the limitation “the temperature” in the claim. The recitation is indefinite because it is unclear whether the Applicant intends there to be a single temperature for the multiple cutting regions. If there are multiple temperatures, then it would be unclear which temperature is referred to by “the temperature”, suggesting that the Applicant may intend to implicitly limit the regions to having a same temperature. Does any temperature of the cutting regions have to be lowered, or does every temperature have to be lowered? After all, even a single cutting region will likely have multiple temperatures at different locations in the region. The examiner suggests reciting “a temperature” instead of “the temperature”, since a region of a blade generally does not have a single, constant temperature. Instead, a region of a blade typically has a temperature gradient where the temperature continuously various across a surface. 
Claim 10 recites “more than one type of coolant is applied to the cutting region”. This recitation is indefinite. First, in view of the present specification, it is unclear if this recitation is an intended use of the system. For example, consider the system shown in Fig. 5 – a user may fill the reservoir 274 with a firs type of coolant, use all the coolant, and then fill the reservoir 274 a second time with a second type of coolant. In this scenario, “more than one type of coolant” is applied, even though the system only ever includes a single type of coolant. In another interpretation, the system would have to include two coolants simultaneously. No such system is disclosed in the present drawings, however. Thus, it is unclear whether the system must ever include two coolants, or whether the system must merely be usable with different coolants. Second, there are a plurality of cutting regions introduced in claim 2, so it is unclear what particular cutting region is referred to by “the cutting region”. Does “the cutting region” refer to any of the regions, some particular region, or all of the regions?
	Claim 11 is indefinite because it is unclear whether the claim requires the coolant tube. Further, if the coolant tube is not required, it is unclear how to interpret the claim – e.g., are limitations related to the coolant tube optional? Note that claim 3 expressly indicates that the coolant tube is optional, and that claim 11 does not expressly require the coolant tube. Therefore, at best, claim 11 implicitly requires the coolant tube, such that there is a reasonable argument that even in claim 11 the coolant tube is not required. The examiner suggests amending claim 11 to expressly recite, “wherein the burn reduction system comprises the coolant tube”, assuming that this is the Applicant’s intent.
Claim 12 is indefinite because it is unclear whether the claim is optional. Claim 12 depends from claim 3, and claim 3 does not appear to always require the coolant tube. If claim 3 does not require the coolant tube, it is unclear how to interpret claim 12. Does claim 12 then not apply? Should claim 12 be interpreted as claim 3 requiring the coolant tube? If the Applicant intends claim 12 to require the coolant tube, then the examiner suggests explicitly amending the claim to recite, “wherein the burn reduction system comprises the coolant tube”.
Claim 14 is indefinite because it is unclear whether the claim is optional. Claim 14 depends from claim 3, and claim 3 does not appear to always require the plurality of coolant applicators. If claim 3 does not require the plurality of coolant applicators, it is unclear how to interpret claim 14. Does claim 14 then not apply? Should claim 14 be interpreted as claim 3 requiring the plurality of coolant applicators? If the Applicant intends the claim to always be limiting, the examiner suggests explicitly requiring that the burn reduction system includes the plurality of coolant applicators.
Claim 14 recites, “a sponge-like material”. This recitation is indefinite because it is unclear what materials are considered ‘sponge-like’. The phrase "-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). If a sponge-like material is any material that “can absorb, transport, and release a fluid coolant”, then the phrase “sponge-like” should be deleted because the claim already specifies those requirements of the material. However, the inclusion of “sponge-like” suggests that not all materials that can absorb, transport, and release a fluid coolant are ‘sponge-like’; otherwise the term would be unnecessary. Therefore, sponge-like appears to limit the materials, but the manner in which the materials are limited is unclear. 
 Claim 14 recites, “a fluid coolant”. This recitation is indefinite because it is unclear whether claim 14 intends double inclusion of a coolant, given that claim 2 already requires a coolant. Claim 14 appears to introduce an additional coolant due to the use of “a” and the new name “fluid”. However, the present drawings only show an embodiment with a single coolant, suggesting that claim 14 may be intending to further describe the coolant already introduced in claim 2. If the latter is intended, claim 14 should recite – wherein the coolant is a fluid coolant – or similar.
Claim 15 is indefinite because it is unclear whether the claim is optional. Claim 15 depends from claim 3, and claim 3 does not appear to always require the coolant pump. If claim 3 does not require the coolant pump, it is unclear how to interpret claim 15. Does claim 15 then not apply? Should claim 15 be interpreted as claim 3 requiring the coolant pump? If the Applicant intends the claim to always be limiting, the examiner suggests explicitly requiring that the burn reduction system includes the coolant pump.
Claim 16 is indefinite because it is unclear whether the claim is optional. Claim 16 depends from claim 3, and claim 3 does not appear to always require the coolant pump. If claim 3 does not require the coolant pump, it is unclear how to interpret claim 16. Does claim 16 then not apply? Should claim 16 be interpreted as claim 3 requiring the coolant pump? If the Applicant intends the claim to always be limiting, the examiner suggests explicitly requiring that the burn reduction system includes the coolant pump.
Claim 17 at the paragraph beginning ‘the cast saw burn reduction system having a coolant pump’ recites, “a coolant pump that impels or pushes a coolant through a coolant tube and a plurality of coolant applicators at the oscillating cast saw blade at or near a cutting region”. The run-on nature of this recitation renders the recitation indefinite. For example, it is unclear what is modified by the recitation “at the oscillating cast saw blade at or near a cutting region”. Is “at the oscillating cast saw blade at or near a cutting region” describing a location of the applicators? Is “at the oscillating cast saw blade at or near a cutting region” where the coolant is impelled or pushed? The claim can be read either way, and either interpretation appears consistent with the present disclosure.
In claim 17, the claim limitation “a coolant control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as explained above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure of the coolant control system is not explicitly described, and the coolant control system is not shown in the drawings. The most pertinent disclosure in the present specification is that the system “operat[es] under the control of a user or programmatically”; however, this disclosure regardless does not describe any structure of the system. For example, can the control dial be considered as the system because the dial operates under the control of a user? One problem with this interpretation is that claim 17 separately introduces the dial, suggesting that the dial is distinct from the system. Since the structure that corresponds to the ‘coolant control system’ is not disclosed, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 18 recites the limitation "the coolant reservoir".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether claim 18 is intending to introduce some new structure or refer to a previously introduced structure. If the latter is intended, it is unclear what particular structure the Applicant intends “the coolant reservoir” to refer to. If the former is intended, the recitation should recite that “the burn reduction system comprises a coolant reservoir”.
Claim 19 includes various recitations that lack antecedent basis, rendering the claim indefinite. Each of “the aperture”, “the pressure” in the reservoir, and “the pressure” of the coolant pump. It is unclear whether the Applicators must inherently have apertures, and if not how is the recitation of “the aperture” to be interpreted? Also, is the claim intending to implicitly limit the reservoir from having multiple chambers, such that there is a single pressure in the reservoir? If the reservoir has multiple chambers with different pressures, which of these pressure(s) is/are referred to by “the pressure”? Does the Applicant intend to limit the pump to a single-stage pump such that there is inherently a single pressure in the pump?
Claim 20 recites the limitation "the temperature" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim. In many instances, there is no single temperature across a cutting region of a blade. Instead, temperatures of the cutting region vary continuously across the cutting region. Therefore, it is unclear what temperature is referred to in claim 20. Any a temperature? A maximum temperature? An average temperature? A minimum temperature?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 2-4, 6-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 6,013,079 to Salam.
Regarding claim 2, Salam discloses a cast saw burn reduction system (see Fig. 1; per MPEP 2111.02, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and ‘cast saw burn reduction’ is interpreted as merely an intended purpose of use of the claimed system), comprising: 
an oscillating cast saw blade 14 (consistent with the present disclosure, a circular saw blade can be considered a ‘cast saw’ blade; see col. 3, lines 9-11 disclosing the ‘oscillating’ feature), the oscillating cast saw blade 14 comprising a plurality of cutting regions (see Fig. 2, where the regions are circumferentially and/or radially spaced regions of the blade 14); 
a cast saw arbor (the arbor receiving the nut at the center of the blade 14 relative to Fig. 2), the cast saw arbor being attached to the oscillating cast saw blade 14 (see Fig. 2); 
a cast saw motor 16, the cast saw motor 16 being operably connected to the cast saw arbor (see Fig. 1 and col. 3, lines 9-12); 
a cast saw body enclosing the cast saw motor 16 (see Fig. 1 – the motor is within a body); 
a coolant (the water disclosed at col. 3, lines 26-35) and coolant components (including line 28, inlet 26, valve 30); and 
wherein a user uses the burn reduction system to control or cause to be released or applied onto or at the oscillating cast saw blade 14 the coolant (see Figs. 1 and 2 and col. 3, lines 31-35, where a user controls the valves 30 and causes the coolant to be released via actuation of the valves 30, or by use of the entire saw 10).  
Regarding claim 3, Salam discloses that the coolant components comprises a coolant tube 28 (see Figs. 1 and 2), where the coolant tube 28 transports coolant from a coolant reservoir to the oscillating cast saw blade 14 (see Figs. 1 and 2 and col. 3, lines 27-31, where the reservoir is referred to as the ‘water source’; also, note that claim 3 does not require the reservoir, since the claim only requires “one or more of the following”).
Regarding claim 4, Salam discloses that the coolant is released at or onto a plurality of locations on the oscillating cast saw blade 14 (see Fig. 2 and col. 3, lines 31-35, where the water is dispersed around the saw blade 14), which locations are at or near an active cutting region of the plurality of cutting regions of the oscillating cast saw blade 14 (since the water is dispersed around the saw blade 14 per col. 3, lines 31-35, the locations are ‘at or near an active cutting region’).  
Regarding claim 6, Salam discloses that the coolant is a coolant for evaporative cooling of the cast saw blade 14 (see the water of col. 3, lines 36-35, noting that the present specification at paragraph 78 explains that water is a coolant for evaporative cooling).
Regarding claim 7, Salam discloses that the coolant is for convective heat transport away from the cutting region of the oscillating cast saw blade 14 (see Fig. 2 and col. 3, lines 27-35, where spraying water onto the blade causes the coolant to be for convective heat transport to the same extent as disclosed in the present application; e.g., the water becomes less dense as it is heated).  
Regarding claim 8, Salam discloses that the coolant for convective heat transport is blown at and over the surface of the oscillating cast saw blade 14 (see Fig. 2, showing the water being blown at and over the surface of the blade; consistent with the present application, the word ‘blown’ is used synonymously with ‘directed’, noting that water is a lubricant disclosed in the present application that is ‘blown at and over’ the surface of the blade).  
Regarding claim 9, Salam discloses that the coolant is a lubricant that serves to lower the temperature of at least one of the plurality of cutting regions of the oscillating cast saw blade 14 by reducing friction between the oscillating cast saw blade 14 and a cast (Salam discloses that the coolant is water, and the present application at paragraph 79 discloses that water is such a lubricant).
Regarding claim 10, Salam discloses that more than one type of coolant is applied to the cutting region of the oscillating cast saw blade 14 (see col. 3, lines 38-40 describing a solution that is a second type of coolant; alternatively, a second type of coolant is applied to the cutting region if a different coolant is provided via the fluid line 28, such as if a user provides a source with a different type of coolant; note that claim 10 does not require the system to include more than one coolant source, and thus permits applying the ‘more than one type of coolant’ at different times from a same tube, which interpretation appears consistent with the present disclosure, which does not include any structure for providing two different coolants at the same time).  
Regarding claim 13, Salam discloses that the user is able to direct the coolant onto a desired location or locations on the oscillating cast saw blade 14 (see Fig. 2, where the user is able to direct the coolant via actuation of the valves 30).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,013,079 to Salam in view of WO 99/24202 to Powertools International Gmbh (hereinafter “Powertools” for brevity), US Pub. No. 2004/0042908 A1 to Donnerdal, and US Pat. No. 6,591,826 B1 to Donnerdal (hereinafter referred to as ‘the 826 document’ to avoid confusion with the other reference to Donnerdal).
Regarding claim 1, Salam discloses a cast saw burn reduction system (see Fig. 1; per MPEP 2111.02, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and ‘cast saw burn reduction’ is interpreted as merely an intended purpose of use of the claimed system), comprising: 
an oscillating cast saw blade 14 (consistent with the present disclosure, a circular saw blade can be considered a ‘cast saw’ blade; see col. 3, lines 9-11 disclosing the ‘oscillating’ feature), the oscillating cast saw blade 14 comprising a plurality of cutting regions (see Fig. 2, where the regions are circumferentially and/or radially spaced regions of the blade 14); 
a cast saw arbor (the arbor receiving the nut at the center of the blade 14 relative to Fig. 2), the cast saw arbor being attached to the oscillating cast saw blade 14 (see Fig. 2); 
a cast saw motor 16, the cast saw motor 16 being operably connected to the cast saw arbor (see Fig. 1 and col. 3, lines 9-12); 
a cast saw body enclosing the cast saw motor 16 (see Fig. 1 – the motor is within a body); 
a coolant (see col. 3, lines 27-35); 
a coolant tube 28, wherein-the coolant tube 28 transports the coolant to the oscillating cast saw blade 14 (see Fig. 2, where the coolant is sprayed in direction of arrow 32 per col. 3, lines 27-35); 
a coolant applicator 26 disposed to apply coolant at or near a cutting region of the oscillating cast saw blade 14 which is actively cutting (see Fig. 2 and col. 3, lines 31-35 – the applicator 26 disperses coolant around the saw blade which includes coolant at or near a cutting region); 
at least one coolant intake (see Fig. 1, where the coolant intake is at the end of tube 28 away from the blade 14); and a coolant control system (as best understood, the coolant control system includes valves 30), wherein the coolant control system is connected to a coolant applicator 26; and 
wherein the coolant control system is used to cool and/or lubricate the oscillating cast saw blade 14 (by providing coolant to the blade 14; see col. 3, lines 27-35) so as to lower a temperature of the oscillating cast saw blade 14 at one or more of the plurality of cutting regions of the oscillating cast saw blade that are actively cutting (by providing coolant around the blade 14; see col. 3, lines 27-35).  
Salam fails to disclose: a coolant reservoir; a reservoir cap; that the coolant tube transports the coolant from the coolant reservoir; a coolant pump; a coolant control dial; and a plurality of coolant applicators (rather than merely one coolant applicator), all as required by claim 1. 
First, Powertools discloses a system including a coolant reservoir 10, a reservoir cap 34, tubing 38 that transports coolant from the coolant reservoir 10 (see Fig. 1 and page 3, lines 103-106), and a coolant pump 30 (see page 3, lines 89-95). Powertools teaches that a saw can include an integral reservoir, which enables an operator to transport a supply of coolant along with the saw without having to rely on an external coolant supply source.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the system of Salam with an integral reservoir, including a reservoir cap, tubing transporting the coolant from the reservoir, and a coolant pump, in view of the teachings of Powertools. This modification is advantageous because it allows the saw of Salam, as modified, to integrally carry coolant such that an operator need not rely on an external source of pressurized coolant. For example, if the operator is a performing a cut at a location away from easy access to coolant, the built-in reservoir and pump allows the operator to perform the cut using coolant due to the coolant being contained in the reservoir within the saw where the pump impels the coolant from the reservoir through the coolant tubing to the saw blade.
Second, Donnerdal teaches a coolant tube 14 that splits into one or more branches or segments 15 for each side of a cast saw blade 4 so that the coolant may be applied to one or both sides of the cast saw blade 4 (see Fig. 1 and paragraph 11, where tubing 14 splits into branches 15). Donnerdal teaches that each branch 15 includes a coolant applicator 12, so that the system as a whole includes a plurality of applicators 12 (see paragraph 11). Donnerdal teaches that providing the tubing with discrete branches is advantageous to provide coolant to both sides of the cutting blade (see paragraph 11), and Donnerdal further teaches that providing the coolant applicators is advantageous because these applicators allow for controlling the amount of coolant to be released (see paragraph 19).  
Noting that Salam seeks to provide coolant around the saw blade (see col. 3, lines 33-35), it would have been obvious to one of ordinary skill in the art to provide the coolant tube of Salam with additional branches, which branches are discrete tubes, for each of the sides of the saw blade in view of the teaches of Donnerdal. This modification is advantageous because the modification provides additional fluid paths to better provide coolant around the blade. As disclosed by Salam, the coolant must spread around the blade from a single inlet, whereas upon modification of Salam the fluid does not have to spread to as great as an extent such that the fluid is better able to be dispersed all around the blade. Further, it would have been obvious to one of ordinary skill in the art to provide the tubing of Salam with the applicators of Donnerdal in order to allow for control of the amount of fluid released based on the needs of the particular cutting application. 
Third, the ‘826 document teaches a coolant control dial (dial 22 of value 8; see Fig. 5 and the Abstract). The ‘826 document teaches that the valve including the dial is advantageous in order to control the flow of coolant (see the Abstract), and the dial facilitates user manipulation of the valve by providing an elongate handle for the user to grasp.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the valves of Salam with dials as taught by the ‘826 document in order to facilitate the user grasping the dials to manipulate the valves.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,013,079 to Salam in view of US Pat. No. 5,839,335 to Tilley.
Regarding claim 5, Salam discloses that the cast saw burn reduction system comprises a coolant control system (as best understood, valves 30 disclose a coolant control system), and wherein the burn reduction system releases and applies coolant at or onto a plurality of locations on the cast saw blade 14 (see Fig. 2 and col. 3, lines 31-35, where the coolant being dispersed around the blade 14 includes applying the coolant onto a plurality of locations on the blade 14).
Salam fails to disclose that the burn reduction system is programmed with the coolant control system to automatically release or apply the coolant as required by claim 5.  Salam also fails to disclose a coolant pump that is an electrically actuated component as required by claim 16.  
Tilley, though, teaches a system (see Fig. 1; which system includes the controller 50) that is programmed with a coolant control system to automatically release or apply fluid onto a blade (see col. 3, line 66 to col. 4, line 1). [Claim 5] Tilley also teaches that a pump (including stepping motor 3 and piston 5) that is an electrically actuated component (see col. 3, lines 59-61). [Claim 16] Whereas Salam teaches valves 30 that must be actuated by a user to deliver fluid to a blade, Tilley teaches a pump that is electronically controlled to automatically release fluid to a blade based on programming. Tilley’s automatically controlled pump is advantageous compared to the manual actuation of Salam because it removes user error. For example, with the valves of Salam, a user must take action to release coolant and to stop the release of coolant. However, with the automatically controlled pump of Tilley, the programming ensures that fluid is provided at desired intervals without actuation by the user.
Therefore, it would have been obvious to one of ordinary skill in the art to provide Salam with an electrically controlled pump that automatically releases fluid in view of the teachings of Tilley in order to reduce the burden on the operator and to prevent user-errors (since the programming controls the release of fluid, errors such as failing to apply fluid can be avoided).
Claims 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,013,079 to Salam in view of US Pub. No. 2004/0042908 A1 to Donnerdal.
Regarding claim 11, Salam discloses that the oscillating cast saw blade 14 comprises two sides (see Fig. 2, where one side is shown and the other side faces in an opposing direction).
Salam fails to disclose: that the coolant tube splits into one or more branches or segments for the sides of the oscillating cast saw blade so that the coolant is applied to one or both of the sides of the oscillating cast saw blade as required by claim 11; that the coolant tube comprises a plurality of discrete tubes for transport of one or more coolants as required by claim 12; and that the plurality of coolant applicators comprise a sponge-like material that can absorb, transport, and release a fluid coolant in contact with or in close proximity to the saw blade as required by claim 14.  
Donnerdal, though, teaches a coolant tube 14 that splits into one or more branches or segments 15 for each side of a cast saw blade 4 so that the coolant may be applied to one or both sides of the cast saw blade 4 (see Fig. 1 and paragraph 11, where tubing 14 splits into branches 15). [Claim 11] Donnerdal further teaches that the coolant tube comprises a plurality of discrete tubes 14 and 15 for transport of one or more coolants (see Fig. 1 and paragraph 11). [Claim 12] Finally, Donnerdal teaches that the plurality of coolant applicators 12 comprise a sponge-like material 27 that can absorb, transport, and release a fluid coolant in contact with or in close proximity to the saw blade 4 (see Fig. 5 and paragraph 19; the filter is a sponge-like material as view of allowing fluid to pass therethrough, as ‘sponge-like’ is best understood; as is evident from Fig. 5, the filter permits fluid to pass through thus satisfying the ‘absorb, transport and release’ requirement). [Claim 14] Donnerdal teaches that providing the tubing with discrete branches is advantageous to provide coolant to both sides of the cutting blade (see paragraph 11), and Donnerdal further teaches that providing the coolant applicators having the sponge-like material is advantageous because these applicators allow for controlling the amount of coolant to be released (see paragraph 19).  
Noting that Salam seeks to provide coolant around the saw blade (see col. 3, lines 33-35), it would have been obvious to one of ordinary skill in the art to provide the coolant tube of Salam with additional branches, which branches are discrete tubes, for each of the sides of the saw blade in view of the teaches of Donnerdal. This modification is advantageous because the modification provides additional fluid paths to better provide coolant around the blade. As disclosed by Salam, the coolant must spread around the blade from a single inlet, whereas upon modification of Salam the fluid does not have to spread to as great as an extent such that the fluid is better able to be dispersed all around the blade. Further, it would have been obvious to one of ordinary skill in the art to provide the tubing of Salam with the applicators of Donnerdal, which applicators include the sponge-like material, in order to allow for control of the amount of fluid released based on the needs of the particular cutting application. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,013,079 to Salam in view of WO 99/24202 to Powertools International Gmbh (hereinafter “Powertools”).
Salam fails to disclose that the coolant pump is a manually actuated component as required by claim 15.
Powertools, though, teaches a coolant pump that is a manually actuated component (see page 3, lines 89-95). Powertools teaches that the coolant pump is advantageous because it meters a portion of coolant from a coolant storage space to the blade (see page 3, lines 89-91). 
It would have been obvious to one of ordinary skill in the art to provide Salam with a manually actuated coolant pump as taught by Powertools in order to meter coolant to the blade. Salam, pre-modification, fails to disclose any structure that pressurizes the coolant to produce movement of the coolant through the fluid line. This modification is advantageous because it allows user to pressure the coolant in order to provide coolant to the blade, which allows a user to select a non-pressurized coolant source.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,013,079 to Salam in view of WO 99/24202 to Powertools International Gmbh (hereinafter “Powertools” for brevity), US Pub. No. 2004/0042908 A1 to Donnerdal, and US Pat. No. 6,591,826 B1 to Donnerdal (hereinafter referred to as ‘the 826 document’ to avoid confusion with the other reference to Donnerdal).
Regarding claim 17, Salam discloses a method of controlling an operation of a cast saw burn reduction system (see Fig. 1; per MPEP 2111.02, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and ‘cast saw burn reduction’ is interpreted as merely an intended purpose of use of the claimed system), which cast saw burn reduction system comprises an oscillating cast saw blade 14 comprising a plurality of cutting regions (consistent with the present disclosure, a circular saw blade can be considered a ‘cast saw’ blade; see col. 3, lines 9-11 disclosing the ‘oscillating’ feature; the cutting regions are circumferentially and/or radially spaced regions of the blade 14), a cast saw arbor to which the oscillating cast saw blade is attached (the arbor receiving the nut at the center of the blade 14 relative to Fig. 2), a cast saw motor 16 operably connected to the cast saw arbor (see Fig. 1 and col. 3, lines 9-12), a cast saw body enclosing the cast saw motor 16 (see Fig. 1 – the motor is within a body), and a coolant control system (as best understood, the coolant control system include valves 30), which controls coolant application to the oscillating cast saw blade 14 (see Fig. 1 and col. 3, lines 27-35), the method comprising: 
the cast saw burn reduction system including a coolant impelled through a coolant tube 28 and a coolant applicator 26 at the oscillating cast saw blade 14 at or near a cutting region (see Fig. 2 and col. 3, lines 27-35); 
the coolant control system operating under the control of a user or programmatically (see Fig. 1 and col. 3, lines 28-29 – a user is able to actuate the valves to control the flow of coolant).
Salam fails to disclose a coolant pump that impels or pushes the coolant; a plurality of coolant applicators (rather than just one applicator); the cast saw burn reduction system having a coolant control dial to control a quantity of the coolant that is applied per actuation of the coolant pump, all as required by claim 17. Salam also fails to disclose that the coolant pump impels or pushes the coolant from the coolant reservoir as required by claim 18; and that the user uses the coolant control dial to control the aperture of the plurality of coolant applicators, or to control the pressure in the coolant reservoir, or to control the pressure of the coolant pump as required by claim 19.  
First, Powertools discloses a system including a coolant pump 30 that impels or pushes a coolant (see page 3, lines 89-95) [claim 17], and that the coolant pump 30 impels or pushes the coolant from a coolant reservoir 10 (see page 3, lines 89-95) [claim 18]. Powertools teaches that a saw can include an integral reservoir, which enables an operator to transport a supply of coolant along with the saw without having to rely on an external coolant supply source.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the system of Salam with an integral reservoir, including a coolant pump, in view of the teachings of Powertools. This modification is advantageous because it allows the saw of Salam, as modified, to integrally carry coolant such that an operator need not rely on an external source of pressurized coolant. For example, if the operator is a performing a cut at a location away from easy access to coolant, the built-in reservoir and pump allows the operator to perform the cut using coolant due to the coolant being contained in the reservoir within the saw where the pump impels the coolant from the reservoir to the saw blade.
Second, Donnerdal teaches a coolant tube 14 that splits into one or more branches or segments 15 for each side of a cast saw blade 4 so that the coolant may be applied to one or both sides of the cast saw blade 4 (see Fig. 1 and paragraph 11, where tubing 14 splits into branches 15). Donnerdal teaches that each branch 15 includes a respective coolant applicator 12, so that the system as a whole includes a plurality of applicators 12 (see paragraph 11) [claim 17]. Donnerdal teaches that providing the tubing with discrete branches is advantageous to provide coolant to both sides of the cutting blade (see paragraph 11), and Donnerdal further teaches that providing the coolant applicators is advantageous because these applicators allow for controlling the amount of coolant to be released (see paragraph 19).  
Noting that Salam seeks to provide coolant around the saw blade (see col. 3, lines 33-35), it would have been obvious to one of ordinary skill in the art to provide the coolant tube of Salam with additional branches, each ending with a respective coolant applicator, for each of the sides of the saw blade in view of the teaches of Donnerdal. This modification is advantageous because the modification provides additional fluid paths to better provide coolant around the blade. As disclosed by Salam, the coolant must spread around the blade from a single inlet, whereas upon modification of Salam the fluid does not have to spread to as great as an extent such that the fluid is better able to be dispersed all around the blade. Further, it would have been obvious to one of ordinary skill in the art to modify Salam by providing each of the branches of the tubing of with a respective applicator as taught by Donnerdal in order to allow for control of the amount of fluid released based on the needs of the particular cutting application. 
Third, the ‘826 document teaches a coolant control dial to control the quantity of fluid that is applied to a blade (dial 22 of value 8; see Fig. 5 and the Abstract). [Claim 17] The ‘826 document teaches that the user may use the dial 22 to control the aperture of a plurality of coolant applicators (the aperture of the ‘826 document is an aperture in the tubing leading to the nozzles per col. 3, lines 29-38, which nozzles are the plurality of applicators – Fig. 10 shows the ability of the dial 22 to control the aperture; the aperture of the ‘826 document is ‘of the plurality of coolant applicators’ because it is an aperture leading to the applicators). [Claim 19] The ‘826 document teaches that the valve including the dial is advantageous in order to control the flow of coolant (see the Abstract), and the dial facilitates user manipulation of the valve by providing an elongate handle for the user to grasp.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the valves of Salam with dials as taught by the ‘826 document in order to facilitate the user grasping the dials to manipulate the valves. 
Moreover, Salam, as modified above, includes the dial controlling a quantity of the coolant that is applied per actuation of the coolant pump as required by claim 17. For example, no coolant is applied when the dial is moved to fully closed position, and a maximum amount of coolant is applied when the dial is moved to a fully open position. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salam in view of Powertools, Donnerdal, and the 826 document as applied to claim 17 above, and further in view of US Pub. No. 2019/0353535 A1 to Bonac et al.
Salam, as modified, fails to disclose that the burn reduction system is used in conjunction with a temperature control system and the coolant control system actuates the coolant pump to apply the coolant to the oscillating cast saw blade when the temperature control system indicates that a temperature information is at or above a certain threshold value for the temperature of one of the plurality of cutting regions of the oscillating cast saw blade as required by claim 20. 
Bonac, though, teaches a temperature control system (the temperature control system including the temperature sensor 200 that measures the temperature of the blade 112 as described in the Abstract; see Fig. 1), and that a coolant providing system applies coolant when the temperature control system indicates that a temperature information is at or above a certain threshold value for the temperature of a cutting region of the blade (see paragraph 50).  Bonac teaches that the temperature control system is advantageous in order to continuously monitor the saw temperature and to eliminate saw heating as a problem by controlling coolant (see paragraph 50).
Therefore, it would have been obvious to one of ordinary skill the art to use the burn reduction system of Salam, as modified, in conjunction with a temperature control system as taught by Bonac by having the temperature control system monitor the oscillating saw blade temperature and control the coolant flow in response to the detected temperature of the blade. This modification is advantageous in order to continuously monitor the blade temperature and to eliminate excess heat as a problem.
Response to Arguments
Applicant's arguments filed 30 September 2022 have been fully considered but they are not persuasive. The examiner addresses arguments pertinent to objections and/or rejections that have not been overcome by amendment to the specification and/or claims – arguments directed to objections and/or rejections that have been overcome by amendment are moot. 
Initially, regarding the objection to the drawings for failing to show the features of claim 10, the Applicant argues at page 9 of the Remarks that the amendments to Fig. 5 address this issue.
This argument is not persuasive. Fig. 5, even after amendment, only shows a single reservoir that provides a single type of coolant. No system that includes two types of coolant is illustrated. For example, no system having two distinct reservoirs is illustrated. Therefore, the drawing objection remains proper.
Regarding the objection the objection to the drawings for not showing the ‘sponge-like material’ as required by claim 14, the Applicant asserts that Fig. 3 shows this feature with wavy lines at element “282”. 
This argument is not persuasive. The wavy lines adjacent to reference character “282” in Fig. 3 illustrate fluid being released onto the blade, not any sponge-like material. The structure of the applicators themselves cannot be discerned in Fig. 3, and no ‘sponge-like’ material is evident from the figure. Since the Applicant’s arguments assert that fluid dispensed from the applicator is a ‘sponge-like material’, the Applicant’s arguments are not persuasive.
Regarding the objection to the drawings for failing to show the features of claims 15 and 16 related to manual and electrical actuation of the coolant pump, the Applicant points to paragraph 83 of the written description. However, this paragraph states, “The coolant pump 278 may be a manually actuated component, including but not limited to a bulb or crank to actuate the coolant pump to apply a quantity of coolant 274 to the cast saw blade 110, or the coolant pump 278 may be electrically actuated, to apply a quantity of coolant 274 to the cast saw blade 110.” The objection remains proper because this passage suggests different structures for the manually and electrically actuated pumps as disclosed, rather than a single pump being manually and electrically operated. Indeed, the manual pump as described in this paragraph requires a user-engageable structure such as a bulb or crank, yet no such structure is shown. The fact that the written description requires the manually actuated pump to have some structure that causes a user’s actuation to directly propel the coolant (rather than a user’s moving a dial to adjust operation of an electric pump) suggests that perhaps the present drawings only illustrate the pump being electrically actuated. However, it is unclear what exact type of pump is actually shown. Further, contrary to the Applicant’s argument, a user actuated dial is insufficient to illustrate a ‘manually actuated’ pump, since the pump and dial are two different components (e.g., in the claims, the Applicant separately claims the dial and pump, rather than claiming the dial as a part of the pump). In summary, the objection remains proper because the drawings do not clearly illustrate the particular type of pump being shown, and as described in the written description a manually actuated pump appears to be mutually exclusive to an electrically operated pump.
Regarding the objection to the drawings for not shown an ‘aperture’ as required by claim 19, the Applicant asserts at page 11 that the figures shown ends of the applicators 282 as actuators. 
The Applicant’s argument is not persuasive. Claim 19 requires the coolant control dial controls the aperture of the plurality of coolant applicators. Even if the figures do show an aperture, the figures do not show a dial-controlled actuator as required by claim 19. If the Applicant’s argument were to be deemed persuasive, it would require that each and every tube is considered as having an aperture that is controlled by a dial, since this is all that the Applicant illustrates. The Applicant has not shown the features of claim 19 in the drawings, and therefore the objection remains proper.
Regarding the rejection of claims 1 and 17-20 under 35 USC 112(a) and 112(b) stemming from the interpretation of ‘coolant control system’ under 35 USC 112(f), the Applicant argues at page 11 of the Remarks that the phrase “coolant control system” is definite. 
This argument is not persuasive because the argument is merely a conclusory statement that the rejection is improper. Nowhere does the Applicant point out where the specification as originally filed discloses the corresponding structure of the “coolant control system”. Instead, the Applicant merely states that the specification “inherently and implicitly disclose[s] the structure”. This argument is not persuasive because it does not point to any particular section of the specification that inherently and implicitly discloses the structure of the “coolant control system”, nor does the argument even state what the corresponding structure is. Therefore, the Applicant’s argument is not persuasive. 
Regarding the rejection of claim 1 under 35 USC 112(b) related to claim 1 introducing both “a coolant applicator” and “a plurality of coolant applicators”, the Applicant makes an argument discussing the disclosed coolant intake “284” and the disclosed coolant applicators “282”. 
This argument is not persuasive. Indeed, it is unclear what point the Applicant is even trying to make. Is the Applicant arguing that the coolant intake “284” as disclosed corresponds to the “coolant applicator” and that the applicators “282” as disclosed correspond to the “plurality of coolant applicators”? Such an argument would not be persuasive because claim 1 also requires “at least one coolant intake”, so the Applicant’s argument, as best understood, still requires a single structure to be both a “coolant applicator” and a “coolant intake”. Moreover, the meaning of “applicator” does not appear to encompass a coolant intake, so the Applicant’s argument appears to rely on the term “applicator” having a meaning in contradiction to its plain and ordinary meaning. Still further, the manner to overcome an indefinite claim is not to explain what the claim means; instead, the Applicant should amend the claim to provide clarity. For example, if the Applicant intends the “plurality of coolant applicators” to be in addition to the previously introduced “coolant applicator”, then the Applicant should amend the claims to introduce “a first coolant applicator” and “a plurality of second coolant applicators” or similar. On the other hand, the Applicant intends the “plurality of coolant applicators” to include the previously introduced “coolant applicator”, then the claim should explicitly state this to be the case. As such, the Applicant’s argument is not persuasive.
Finally, the Applicant’s arguments against the rejection under 35 USC 102 and 103 beginning at the end of page 12 of the Remarks are moot in view of the current rejections, which rely on Salam for the teaching of an oscillating blade that is provided with coolant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724